Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments was provided by Marcel Bingham (Reg. # 42,327) on December 13, 2021. The application has been amended as follows:

1.         (Currently Amended) A method, comprising:
storing an in-memory database in NVRAM of a DBMS;
generating a checkpoint that stores an image of said database;
storing transaction control data in said NVRAM, said transactional control data including information about multiple transactions being executed on said DBMS;
after generating said checkpoint, executing a plurality of transactions that make a plurality of changes to said database that are not reflected in said checkpoint;
for each transaction of said plurality of transactions:
making a respective series of changes of said plurality of changes to said database,
for each change of said respective series of changes:
writing a change record to a log buffer stored in said NVRAM;
after writing said change record, making said each change to said database stored in said NVRAM;

rolling forward a first transaction of said plurality of transactions that is committed, wherein rolling forward said first transaction includes:
reading a last change record generated for a last change that was last made in the respective series of changes made for said first transaction; and
applying said last change record to said database without applying any other change record generated for said respective series of changes made for said first transaction while performing said recovering said database.
2.         (Cancelled)
3.         (Cancelled)
4.         (Previously Presented) The method of claim 1, further including durably committing a transaction of said plurality of transactions, wherein durably committing a transaction includes storing a commit record in said log buffer, wherein said transaction is durably committed before said commit record is stored to a log file stored in block-storage. 
5.         (Previously Presented) The method of claim 1, further including:
storing connection control data in said NVRAM;
a plurality of client processes each establishing a respective connection of a plurality of connections with said DBMS;
wherein said connection control data includes, for said each connection of said plurality of connections, a respective connection record of a plurality of connection records of a connection log;

6.         (Previously Presented) The method of claim 5, for a first client process of said plurality of client processes, detecting a failure through a respective connection of said first client;
in response to detecting said failure:
examining a first oplog that was stored in said NVRAM by said first client process, said first oplog indicating one or more changes to said connection control data;
synchronizing said database based on said first oplog.
7.         (Previously Presented) The method of claim 5, further including:
while performing an oplogged operation, a daemon process generating a second oplog, indicating that said daemon is performing said oplogged operation;
wherein said recovering said database includes, based on said second oplog, completing said oplogged operation.
8.         (Previously Presented) The method of claim 1,
wherein said recovering said database includes attaching to an area of said NVRAM that stores a portion of said database;
wherein before said recovering said database, said area of said NVRAM stores said portion of said database.
9.         (Previously Presented) The method of claim 1,
wherein a plurality of change records include:
an earlier subset of change records reflecting an earlier subset of changes of said plurality of changes, and
a later subset of change records reflecting a later subset of changes of said plurality of changes, wherein said earlier subset of changes occur before said later subset of changes;
wherein recovering said database includes:
using said transaction control data to determine which change records of said later subset of change records to apply to said database;
beginning with said later subset of change records, applying change records in said plurality of change records to said database in place without applying said earlier subset of change records to recover said database.
10.       (Currently Amended) A non-transitory computer-readable storage medium storing sequences of instructions that, when executed by one or more processors, cause:
storing an in-memory database in NVRAM of a DBMS;
generating a checkpoint that stores an image of said database;
storing transaction control data in said NVRAM, said transactional control data including information about multiple transactions being executed on said DBMS;
after generating said checkpoint, executing a plurality of transactions that make a plurality of changes to said database that are not reflected in said checkpoint;
for each transaction of said plurality of transactions:
making a respective series of changes of said plurality of changes to said database,
for each change of said respective series of changes:
writing a change record to a log buffer stored in said NVRAM;
after writing said change record, making said each change to said database stored in said NVRAM;
recovering said database using said transactional control data, wherein recovering said database includes:
rolling forward a first transaction of said plurality of transactions that is committed, wherein rolling forward said first transaction includes:
reading a last change record generated for a last change that was last made in the respective series of changes made for said first transaction; and
applying said last change record to said database without applying any other change record generated for said respective series of changes made for said first transaction while performing said recovering said database.
11.       (Cancelled)
12.       (Cancelled)
13.       (Previously Presented) The non-transitory computer-readable storage medium of claim 12, the sequences of instructions including instructions that, when executed by one or more processors, cause durably committing a transaction of said plurality of transactions, wherein durably committing a transaction includes storing a commit record in said log buffer, wherein said transaction is durably committed before said commit record is stored to a log file stored in block-storage. 
14.       (Previously Presented) The non-transitory computer-readable storage medium of claim 11, the sequences of instructions including instructions that, when executed by one or more processors, cause:
storing connection control data in said NVRAM;
a plurality of client processes each establishing a respective connection of a plurality of connections with said DBMS;
wherein said connection control data includes, for said each connection of said plurality of connections, a respective connection record of a plurality of connection records of a connection log;
wherein each connection record of said connection log identifies a transaction record stored in said transaction control data for a transaction being executed by a respective client process of said connection record.
15.       (Previously Presented) The non-transitory computer-readable storage medium of claim 14, the sequences of instructions including instructions that, when executed by one or more processors, cause:
for a first client process of said plurality of client processes, detecting a failure through a respective connection of said first client;
in response to detecting said failure:
examining a first oplog that was stored in said NVRAM by said first client process, said first oplog indicating one or more changes to said connection control data;
synchronizing said database based on said first oplog.
16.       (Previously Presented) The non-transitory computer-readable storage medium of claim 14, the sequences of instructions including instructions that, when executed by one or more processors, cause:
while performing an oplogged operation, a daemon process generating a second oplog, indicating that said daemon is performing said oplogged operation;
wherein said recovering said database includes, based on said second oplog, completing said oplogged operation.
17.       (Previously Presented) The non-transitory computer-readable storage medium of claim 10,
wherein said recovering said database includes attaching to an area of said NVRAM that stores a portion of said database;
wherein before said recovering said database, said area of said NVRAM stores said portion of said database.
18.       (Previously Presented) The non-transitory computer-readable storage medium of claim 11,
wherein a plurality of change records include:
an earlier subset of change records reflecting an earlier subset of changes of said plurality of changes, and
a later subset of change records reflecting a later subset of changes of said plurality of changes, wherein said earlier subset of changes occur before said later subset of changes;
wherein recovering said database includes:
using said transaction control data to determine which change records of said later subset of change records to apply to said database;
beginning with said later subset of change records, applying change records in said plurality of change records to said database in place without applying said earlier subset of change records to recover said database.


Allowable Subject Matter
Claims 1, 3-10, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Chan (U.S. Pre-Grant Publication No. 2011/0060724) teaches a method, comprising:
storing an in-memory database in NVRAM of a DBMS;
Chan teaches using NVRAM as storage media (Para. [0063]).
generating a checkpoint that stores an image of said database;
Chan teaches generating a checkpoint when writing one or more modified blocks to a database (Para. [0007]).
storing transaction control data, said transactional control data including information about multiple transactions being executed on said DBMS;
Chan teaches “before an instance allows a transaction to commit, the instance causes a redo record to be created and stored in the instance’s redo log” (Para. [0024]) where “each redo record comprises (a) a block address of a block that is modified by a transaction and (b) a timestamp that indicates a time in which the corresponding transaction commits or in which the redo record was created” (Para. [0032]).
after generating said checkpoint, executing a plurality of transactions that make a plurality of changes to said database that are not reflected in said checkpoint;

Chan teaches tracking that “certain changes occurred in a particular order relative to other changes” using a timestamp or sequence change number (Para. [0032]) thereby teaching making a plurality of changes.  Chan further teaches “any redo records in the redo log that precede a checkpoint may be ignored because the checkpoint indicates that the blocks are stored in the database are ‘current’ at the time of the checkpoint” where “in other words, the blocks stored in the database reflect the changes indicated in the redo records that were stored in the redo log before the checkpoint” (Para. [0007]).  Therefore, Chan teaches generating a plurality of records in a redo log both before and after a checkpoint is generated where the checkpoint  only indicates that the blocks store din the database are current at the time of the checkpoint and does not reflect changes made after the time of the checkpoint.
for each transaction of said plurality of transactions:
making a respective series of changes of said plurality of changes to said database,
Chan teaches generating a plurality of redo records generated to record corresponding changes (Paras. [0007]-[0009]).
for each change of said respective series of changes:
writing a change record to a log buffer stored in said NVRAM;
Chan teaches a recovery process that only applies redo records “that are more ‘current’ than the copy of the block” (Para. [0051]) thereby teaching reading redo records generated for a transaction that was made after a checkpoint.
after writing said change record, making said each change to said database stored in said NVRAM;

Chan teaches “Before an instance allows a transaction to commit, the instance causes a redo record to be created and stored in the instance's redo log.  A redo log allows an instance to commit a transaction without having to wait for a block (that is modified by a transaction) to be saved to database 108.” (Para. [0024]).
recovering said database using said transactional control data, wherein recovering said database includes:
Chan teaches applying redo records in a recovery process based on timestamps used to determine which redo records to be applied (Para. [0051]). While Paragraph [0032] of the present application’s specification recites examples of transaction control data, it does not define the term.  Therefore, “transaction control data”, as recited in the claims, is being read under its broadest reasonable interpretation.
a first transaction of said plurality of transactions that is committed:
Chan teaches “Before an instance allows a transaction to commit, the instance causes a redo record to be created and stored in the instance's redo log.  A redo log allows an instance to commit a transaction without having to wait for a block (that is modified by a transaction) to be saved to database 108.” (Para. [0024]) thereby teaching redo records for committed transactions.
rolling forward a transaction which includes:
reading a last change record generated for a last change that was last made in the respective series of changes made for said first transaction; and
Chan teaches a recovery process that only applies redo records “that are more ‘current’ than the copy of the block” (Para. [0051]) thereby teaching reading redo records generated for a transaction that was made after a checkpoint.
applying said last change record to said database without applying any other change record generated for said first transaction.
Chan teaches a recovery process that only applies redo records “that are more ‘current’ than the copy of the block” (Para. [0051]) thereby teaching recovering said database beginning with a later subset of redo records and applying the redo records to the database without applying earlier redo records that are not deemed as current.


Non-Patent Literature Craig Mullins, "in-memory database management system (IMDBMS)”, February 2015, hereinafter referred to as Mullins teaches:
storing an in-memory database in NVRAM of a DBMS;
Mullins teaches "transaction logging, in which periodic snapshots of the in-memory database get written to non-volatile storage media" (Page 1 Third Paragraph) and "another option [for maintaining data persistence] is to utilize non-volatile RAM...that can maintain data when the power is turned off" (Page 1 Fourth Paragraph). Therefore, Mullins teaches using an in-memory database in NVRAM of a DBMS.
storing transaction control data in said NVRAM.
Mullins teaches "transaction logging, in which periodic snapshots of the in-memory database get written to non-volatile storage media" and “the database can then be rolled back or forward to the last completed transaction” in case of a system failure (Page 1 Third Paragraph). Therefore, Mullins teaches storing transaction control data in the non-volatile storage media for rolling the database back or forward.
rolling forward a first transaction of said plurality of transactions
Mullins teaches rolling backwards or forward to a last completed transaction (Page 1 Third Paragraph)


Bamford et al. (U.S. Patent No. 6,411,968) teaches transferring a resource from the cache of one database server to the cache of another database server without first writing the resource to disk and when a retained or later version is written to disk, the retained version of the resource may be discarded.

Bradshaw et al. (U.S. Pre-Grant Publication No. 2015/01221126) teaches crash recovery in the context in which the computing system includes volatile memory which has contents lost due to the crash, an intermediate non-volatile memory that contributes to the active memory of the computing system, and non-volatile storage.

Carr et al. (U.S. Patent No. 10,664,361) teaches transactionally consistent backup of partitioned storage, the backup operations initiated for a first and second partition of one or more data stores.

Das et al. (U.S. Pre-Grant Publication No. 2016/0344834) teaches a log module configured to determine transaction log records indicating a sequence of operations performed on data, a commit module configured to send transaction log records to one or more volatile memory pages accessible over a network, volatile memory pages configured to ensure persistence of transaction log records, and second transaction log records to a non-volatile storage device in response to an acknowledgment that one or more volatile memory pages store the transaction log records.

Diaconu et al. (U.S. Pre-Grant Publication No. 2014/0172803) using a transaction log as an interface between online threads and a checkpoint sub-system to reduce synchronization overhead between threads and the checkpoint subsystem.

Leshinsky et al. (U.S. Patent No. 9,817,587) teaches implementing memory-based non-demand data page generation where log records may be maintained in system memory according to a version threshold for data pages of data stored in persistent storage.

Madhavarapu et al. (U.S. Patent No. 9,223,843) teaches a log-structured data store implementing optimized log storage for asynchronous log updates.

Shodhan et al. (U.S. Pre-Grant Publication No. 2007/0192384) teaches automatically managing stored checkpoint data including accessing a first user defined time period related to a plurality of stored checkpoint data and each checkpoint data has an associated storage time.

Zheng et al. (U.S. Pre-Grant Publication No. 2015/0134616) teaches snapshots and/or clones of storage objects are created and managed by a volume layer of a storage input/output stack executing on one or more nodes of a cluster.

Kruglikov et al. (U.S. Pre-Grant Publication No. 2017/0116334) teaches undo records for rolling back transactions or recovering the database where container databases include redo logs (Paras. [0085]-[0089]).

Lee et al. (U.S. Pre-Grant Publication No. 2015/0317212) teaches a time-based checkpoint target for standby databases where change records are received from a primary database and are applied for a standby database, creating dirty buffer queues, and processing the dirty buffer queues up to a target logical time, creating an incremental checkpoint.

Li et al. (U.S. Pre-Grant Publication No. 2016/0350353) teaches buffer entries comprising one or more change records being entered into a persistent change log buffer and a commit operation performed by generating a commit change record corresponding to the database transaction and entering a commit buffer entry comprising the commit change record into the persistent change log buffer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
12/13/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154